[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            September 13, 2002
                       ________________________
                                                           THOMAS K. KAHN
                                                                 CLERK
                             No. 00-12150
                      ________________________
                   D.C. Docket No. 96-02968-CV-BU-S

LARRY HOPE,

                                                Plaintiff-Appellant,

                                   versus

MARK PELZER, Sergeant,
Correctional Officer II,
GENE MCCLARAN, et al.,

                                                Defendants-Appellees,




                      __________________________

             Appeal from the United States District Court for the
                       Northern District of Alabama
                      _________________________
                          (September 13, 2002)

  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT and BIRCH, Circuit Judges, and VINING*, District Judge.

PER CURIAM:

       On 27 June 2002, the Supreme Court of the United States reversed this

panel’s opinion in Hope v. Pelzer, 240 F.3d 975 (11th Cir. 2001). See Hope v.

Pelzer,    U.S. , 122 S. Ct. 2508 (2002). Pursuant to the Supreme Court’s

opinion, we reverse the district court’s grant of the defendant prison guards’

motion for summary judgment and remand the case to the district court for further

proceedings consistent with the Supreme Court’s opinion.

       REVERSED AND REMANDED.




       *
         Honorable Robert L. Vining, Jr., U.S. District Judge for the Northern District of
Georgia, sitting by designation.

                                                2